DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: page 1, paragraph 1, the status of US applications 16/776964, 15/295576, and 14/091,134 should be updated.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,022,250 in view of Fisk et al (US 5,078,546).  U.S. Patent No. 11,022,250 recites the pipe splitting system comprising a splitter body, a plurality of blades, a plurality of recesses, a passage,  hardenable material, an expander cone, a pneumatic hammer, and the splitter body including threaded connections. U.S. Patent No. 11,022,250 does not recite wherein the plurality .
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,571,064 in view of Fisk et al (US 5,078,546).  U.S. Patent No. 10,571,064 recites the pipe splitting system comprising a splitter body, a plurality of blades, a plurality of recesses, a passage,  hardenable material, an expander cone, a pneumatic hammer, and the splitter body including threaded connections. U.S. Patent No. 10,571,064 does not recite wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions.  Fisk et al discloses a plurality of interchangeable blades (56, 59), wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of interchangeable blades (56, 59), wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions, as taught by Fisk et al in order to provides blades of varying characteristics such as strength.

Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,470,353 in view of Fisk et al (US 5,078,546).  U.S. Patent No. 9,470,353 recites the pipe splitting system comprising a splitter body, a plurality of blades, a plurality of recesses, a passage,  hardenable material,  and the splitter body including threaded connections. U.S. Patent No. 9,470,353 does not recite wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions.  Fisk et al discloses a plurality of interchangeable blades (56, 59), wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of interchangeable blades (56, 59), wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions, as taught by Fisk et al in order to provides blades of varying characteristics such as strength.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,596,918 in view of Fisk et al (US 5,078,546).  U.S. Patent No. 8,596,918 recites the pipe splitting system comprising a splitter body, a plurality of blades, a plurality of recesses, a passage,  hardenable material, an expander cone, a pneumatic hammer, and the splitter body including threaded connections. U.S. Patent No. 8,596,918 does not recite wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions.  Fisk et al discloses a plurality of interchangeable blades (56, 59), wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions.  It would have been obvious to one having ordinary skill in the art at the time the invention .
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,328,468 in view of Fisk et al (US 5,078,546).  U.S. Patent No. 8,328,468 recites the pipe splitting system comprising a splitter body, a plurality of blades, a plurality of recesses, a passage,  hardenable material, an expander cone, a pneumatic hammer, and the splitter body including threaded connections. U.S. Patent No. 8,328,468 does not recite wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions.  Fisk et al discloses a plurality of interchangeable blades (56, 59), wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of interchangeable blades (56, 59), wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions, as taught by Fisk et al in order to provides blades of varying characteristics such as strength.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 7, 12, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fisk et al (US 5,078,546).
As to claim 2, Fisk et al discloses a pipe splitting system comprising:
a splitter body 50, having an outer surface including a recess 55, wherein the recess includes substantially vertical sidewalls; and
a plurality of interchangeable blades (56, 59), wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions.
As to claim 7, Fisk et al discloses a pipe splitting system comprising:
a splitter body 50, having an outer surface including a recess 55, wherein the recess includes substantially vertical sidewalls;
a plurality of interchangeable blades (56, 59), wherein the plurality includes multiple blade shape options designed for different pipe splitting conditions;
an expander cone (conical portion of 50); and
a pneumatic hammer 22 coupled to the expander cone.
As to claim 12, Fisk et al discloses a front segment 45b adapted to be threaded in front of the splitter body and wherein the expander cone is adapted to be threaded (at 70) in back of the splitter body.
As to claim 13, Fisk et al discloses wherein the expander cone 50 is adapted to be further threaded (at 70, 71) to the pneumatic hammer 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 -11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisk et al (US 5,078,546) in view of Wentworth et al (US 6,755,593).
As to claims 9 and 10, Fisk et al discloses all that is claimed except for the at least two or four recesses.  Wentworth et al discloses at least two or four recesses 101 to accept blades (33,133).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least two or four recesses, as 
As to claim 11, Fisk et al discloses all that is claimed except for a hardenable material. Wentworth discloses welding the blades to the splitter body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a hardenable material as by welding, as taught by Wentworth et al in order to allow attachment of the blades.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL